      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 1 of 19




 1
 2
 3    Elizabeth D. Tate, SBA # 32659
     2953 North 48th Street
 4
     Phoenix, AZ 85018-7749
 5   Phone: (602) 670-4653
 6   Fax: (602) 595-5959
     E-mail: attorneyelizabethtate@yahoo.com
 7
     Attorney for Plaintiff, James Hinton
 8
 9
                           UNITED STATES DISTRICT COURT
10
11                            DISTRICT OF ARIZONA
12
13    James Hinton,
                                 Plaintiff,        Case #
14
15               v.                               COMPLAINT AND DEMAND FOR
                                                  JURY TRIAL
16
      Ventana Medical Systems, Inc.
17    d/b/a Roche Tissue
      Diagnostics,
18
19
      Defendant.
20
21
22
          Plaintiff James Hinton by and through Elizabeth D. Tate, his

23   undersigned attorney of record, submit this Complaint for relief and
24
     Demand for Jury Trial pursuant to Federal Rules of Civil Procedure
25
26   (“FRCP”), Rules 3, 7(a)1, 8(a), and 38(a, b).

27                                            1
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 2 of 19




 1                          1. Plaintiff’s 18 Claims

 2        Count One: 42 U.S.C. 1981 – Retaliation for Having Protested Race
 3
     Discrimination
 4
 5        Count Two: 42 U.S.C. 1981 – Failure to Promote in an Employment

 6   Contract Based on Race November 22, 2019
 7
          Count Three: 42 U.S.C. 1981 – Failure to Promote in an Employment
 8
 9   Contract Based on Race January 31, 2019
10        Count Four: 42 U.S.C. 1981 – Failure to Promote in an Employment
11
     Contract Based on Race January 29, 2020
12
13        Count Five: 42 U.S.C. 1981 – Failure to Promote in an Employment
14
     Contract Based on Race January 31, 2020
15
          Count Six: 42 U.S.C. 1981 – Failure to Promote in an Employment
16
17   Contract Based on Race March 12, 2020
18
          Count Seven: 42 U.S.C. 1981 – Failure to Promote in an Employment
19
     Contract Based on Race March 12, 2020
20
21        Count Eight: 42 U.S.C. 1981 – Failure to Promote May 12, 2020
22
          Count Nine: 42 U.S.C 1981 – Constructive Discharge Based on
23
24
     Race August 7, 2020

25        Count Ten: 42 U.S.C. 1981 Retaliation for Having Protested Race
26
     Discrimination
27                                       2
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 3 of 19




 1           Count Eleven: Title VII – Failure to Promote January 29, 2020

 2           Count Twelve: Title VII – Failure to Promote January 31, 2020
 3
             Count Thirteen: Title VII – Failure to Promote March 2020 Santa
 4
 5   Clara

 6           Count Fourteen: Title VII – Failure to Promote March 12, 2020
 7
     Santa Clara
 8
 9           Count Fifteen: Title VII – Failure to Promote March 12, 2020
10           Count Sixteen – Title VII - Failure to Promote May 12, 2020
11
             Count Seventeen– Title VII - Constructive Discharge on August 7,
12
13   2020
14
             Count Eighteen: Title VII Retaliation for Having Protested Race
15
     Discrimination
16
17                      2. The Parties, Jurisdiction and Venue
18
             1. At all times material to this Complaint, the Plaintiff, James
19
     Hinton, PhD (“Dr. Hinton”) and has been:
20
21           (A) an adult resident of Pima County, Arizona; and
22
             (B) employed by the Defendant, Ventana Medical Systems, Inc. d/b/a
23
24
     Roche Tissue Diagnostics, (“Roche”).

25           (C) a person whose race is African American.
26
             (D) a person who is qualified to perform his job as Senior Research
27                                           3
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 4 of 19




 1   Associate receiving good reviews in performance evaluations over a span

 2   of 20 years until he was retaliated against.
 3
           2 . Defendant Ventana Medical Systems, Inc., “Roche” has been at
 4
 5   all times material to this Complaint:

 6         (A) a foreign for-profit corporation with offices located in the
 7
     metropolitan Tucson area.
 8
 9         (B) develops, manufactures, and markets instrument reagent
10   systems that automate tissue and slide staining in anatomic pathology
11
     laboratories. These products assist in the diagnosis and treatment of
12
13   cancer and infectious diseases. Ventana is part of the Roche Diagnostics
14
     Division.
15
           (C) the “employer” of Dr. Hinton.
16
17         3. All events alleged herein occurred within the State of Arizona.
18
           4. This Court has personal jurisdiction over the parties based upon the
19
     foregoing facts.
20
21         5. This Court has subject matter jurisdiction for the eighteen claims
22
     herein because all arise from federal statutes, 28 U.S.C. 1331, and as
23
24
     provided by 28 U.S.C. 1343(a)(3,4).

25         6. This Court (Tucson Division) is the proper venue for this action
26   pursuant to 28 U.S.C. 1391(b) (1, 2).
27                                           4
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 5 of 19




 1
 2                               3. General Fact Allegations

 3         7. Roche hired Dr. Hinton as a Research Associate Two on

 4   October 17, 2011. His last position was Senior Research Associate. Dr.
 5
     Hinton only received two promotions during his tenure.
 6
 7         8. Dr. Hinton possesses a BS in Biology that he earned in 1997, a
 8   graduate certificate in Bio Medical Sciences that he earned in 2012, an MS
 9
     in cellular and molecular medicine that he earned in 2014 and a PhD in
10
11   cancer biology that he earned in December of 2019. In total, Dr. Hinton
12   possesses 24 years of experience in bio medical sciences.
13
           9. On November 22, 2019, a scientist position was open at Roche.
14
15   Carrie Aldrich, Dr. Hinton’s supervisor was responsible for making the
16
     hiring decision to fill the scientist position. Dr. Hinton had expressed
17
     interest in being hired for a scientist position, but Dr. Aldrich did not even
18
19   tell Dr. Hinton about the scientist position so that he could be considered.
20
     Dr. Hinton was qualified for the position, possessing a PhD and 24 years’
21
22
     experience. Dr. Hinton was performing up to his supervisor’s expectations

23   getting good performance reviews.           Dr. Aldrich denied Dr. Hinton the
24
     position despite his qualifications. Dr. Aldrich hired a Caucasian woman
25
26
27                                           5
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 6 of 19




 1   named Marissa who was less qualified than Dr. Hinton and treated more

 2   favorably, lacking the many years of experience that Dr. Hinton possessed.
 3
          10.   On January 31, 2019,           Dr. Hinton   applied for the Senior
 4
 5   Scientist position at the Tucson office. John Palting was the hiring manager

 6   who encouraged Dr. Hinton to apply. Dr. Hinton was performing up to his
 7
     supervisor’s expectations receiving good performance reviews.      Dr. Hinton
 8
 9   received a phone call form Roche Recruiter, Leon Bland. Bland informed
10   Dr. Hinton that he would get an interview but Roche abruptly cancelled the
11
     position on March 13, 2019. Roche denied Dr. Hinton the position because
12
13   Dr. Hinton is African American and most qualified. Rather than give Dr.
14
     Hinton the promotion he deserved, Roche cancelled filling the position.
15
          11.   On January 29, 2020, Roche had a scientist position open in
16
17   Tucson. Dr. Hinton applied for the position. Dr. Hinton was performing up
18
     to his supervisor’s expectations getting good performance reviews.      Erica
19
     Olivas denied Dr. Hinton the position and hired a less qualified Caucasian,
20
21   Tommy Pritchett, who only possessed an associate’s degree. Dr. Hinton was
22
     more qualified because he possessed a PhD.
23
24
          12.   On January 31, 2020, Roche had an open Senior Scientist

25   position. Clark Whitehead told Dr. Hinton to apply. Dr. Hinton was performing
26
     up to his supervisor’s expectations receiving good performance reviews.
27                                         6
28
       Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 7 of 19




 1   Dr. Hinton applied and Roche denied him the position instead hiring a Non

 2   African American candidate from Michigan who was less qualified and
 3
     treated more favorably. Then Dr. Hinton applied for a lower scientist position
 4
 5   and Roche cancelled hiring for the lower scientist position.

 6         13. On March 12, 2020, Roche had an open Scientist 1 position. Dr.
 7
     Hinton was performing up to his supervisor’s legitimate expectations. Dr.
 8
 9   Hinton applied and was not selected. Ash Pawate in the Santa Clara
10   office informed Dr. Hinton he was not selected despite his qualifications.
11
     Roche refused to give Dr. Hinton any more information about the position.
12
13         14. On March 12, 2020, Roche had an open Senior Scientist position
14
     in its Santa Clara office. Dr. Hinton was performing up to his supervisor’s
15
     legitimate expectations. Dr. Hinton was qualified for the position and
16
17   applied for it.   Roche selected a non-African American less qualified
18
     individual for the position who was treated more favorably.
19
           15. On May 21, 2020, Roche had an open Senior Scientist position.
20
21   Dr. Hinton was performing up to his supervisor’s legitimate expectations.
22
     Dr. Hinton was qualified and applied for the position. Roche narrowed down
23
24
     its selection for the position between Dr. Hinton and another non-African

25   American scientist. Roche denied Dr. Hinton the position despite his
26
27                                         7
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 8 of 19




 1   superior qualification than the non-African American scientist who was

 2   treated more favorably.
 3
           16. Roche has treated Dr. Hinton disparately because of his race.
 4
 5   For example, Mark Buckwilder, Caucasian research associate received 3

 6   promotions and a raise while Dr. Hinton was denied promotions. Rachel
 7
     James, Native American, was hired as research associate II, then
 8
 9   promoted to the position of research associate III, senior research
10   associate and was then promoted to scientist. Ryan Miller, Caucasian,
11
     was a Research associate III, promoted to Senior research associate,
12
13   then was promoted to scientist. Kevin Boone, Caucasian, was promoted
14
     to Senior Scientist.   Dusty Kennedy, Caucasian and Courtney Powell,
15
     Caucasian were promoted to senior scientists.     Genevieve LaBaughn,
16
17   Caucasian, who was also supervised by Dr. Carrie Aldrich and had lesser
18
     experience was promoted to Scientist position over Dr. Hinton.     Autumn
19
     Sky Watson, mixed race was hired in as Senior Research Assistant despite
20
21   Dr. Hinton’s superior qualifications. Dominic Mili whose national origin is
22
     African was hired in as Scientist over Dr. Hinton. Ping Fu Gu, Asian
23
24
     American was hired in as Research Associate III, promoted to Senior

25   Research Associate and later promoted to Scientist.     All of the above
26
     referenced individuals who are non-African American and similarly
27                                         8
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 9 of 19




 1   situated have been able to get hired in and be promoted at Roche while Dr.

 2   Hinton who is African American while Roche has denied Dr. Hinton the
 3
     same opportunities.
 4
 5         17. Dr. Hinton continuously complained to Carrie Aldrich that he

 6   was being denied the opportunity to advance at Roche because of his race.
 7
     On March 17, 2016, Dr. Hinton met with Dr. Aldrich and Frank to express
 8
 9   frustration for being denied opportunities to be promoted. Dr. Hinton met
10   with Dr. Aldrich in a one on one and in 2020 and Dr. Hinton again
11
     protested race discrimination. Dr. Aldrich retaliated against Dr. Hinton
12
13   giving him a bad review in March of 2020. Dr. Aldrich giving Dr. Hinton the
14
     bad review was casually linked to Dr. Hinton protesting race discrimination.
15
           18. Finally on August 7, 2020, Dr. Hinton was constructively
16
17   discharged because of Roche repeatedly denying him the opportunities
18
     be promoted. Upon exit from the Company, Roche HR retaliated against
19
     Dr. Hinton by requiring him to reimburse the Company in full for classes
20
21   paid for by Roche in rather than prorating the amount to be repaid. Roche
22
     requiring Dr. Hinton to repay the full amount of the classes was an adverse
23
24
     employment action that was casually linked to Dr. Hinton protesting race

25   discrimination.
26
27                                        9
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 10 of 19




 1         19. Roche’s discriminatory hiring decisions overall oppression of

 2   Dr. Hinton took a toll on his health As a direct and proximate result of the
 3
     conduct described above by Roche, Dr. Hinton has suffered damages
 4
 5   including loss of self-esteem, having to worry about being treated unfairly

 6   daily, oppression and harassment.
 7
           20. The conduct of Roche alleged herein with respect to Dr. Hinton
 8
 9   was done with a deliberate and malicious intent to discriminate against him
10   in violation of federal statutes including, inter alia 42 U.S.C. 1981 because
11
     of his race and treating him disparately as alleged herein. Therefore, Dr.
12
13   Hinton should be awarded, inter alia, punitive damages.
14
                              4. Demand for Jury Trial
15
           Plaintiff demands a trial by jury pursuant to the Seventh Amendment
16
17   to the United States Constitution, and FRCP Rule 38(a, b).
18
                                  5. Requested Relief
19
20
            Count One: 42 USC 1981- Retaliation for Having Protested Race
21
22
                                       Discrimination.

23         1. Compensatory and general damages in an amount to be determined
24
     by the trier-of-fact
25
26         2. Punitive damages in an amount to be determined by the trier of fact

27                                        10
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 11 of 19




 1           3. His reasonable attorney’s fees and expert fees incurred herein,

 2   pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
 3
     54.2.
 4
 5           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)

 6   (1), LRCiv Rule 54.1, and 28 U.S.C. 1920.
 7
              Count Two: 42 USC 1981-Failure to Promote in an Employment
 8
                     Contract Based on Race on November 22, 2019
 9
10           1. Compensatory and general damages in an amount to be determined
11   by the trier-of-fact
12
             2. Punitive damages in an amount to be determined by the trier of fact
13
14           3. His reasonable attorney’s fees and expert fees incurred herein,
15
     pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
16
     54.2.
17
18           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)
19
             Count Three: 42 U.S.C 1981 – Failure to Promote in an Employment
20
     Contract based on Rach January 31, 2019
21
22   Compensatory and general damages in an amount to be determined by the
23
     trier-of-fact
24
25
             2. Punitive damages in an amount to be determined by the trier of fact

26
27                                          11
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 12 of 19




 1           3. His reasonable attorney’s fees and expert fees incurred herein,

 2   pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
 3
     54.2.
 4
 5           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)

 6           Count Four: 42 U.S.C 1981 – Failure to Promote in an Employment
 7
     Contract Based on Race January 29. 2020
 8
 9   Compensatory and general damages in an amount to be determined by the
10   trier-of-fact
11
             2. Punitive damages in an amount to be determined by the trier of fact
12
13           3. His reasonable attorney’s fees and expert fees incurred herein,
14
     pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
15
     54.2.
16
17           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)
18
             Count Five : 42 U.S.C 1981 – Failure to Promote in Employment
19
     Contract based on Race January 31, 2020
20
21   Compensatory and general damages in an amount to be determined by the
22
     trier-of-fact
23
24
             2. Punitive damages in an amount to be determined by the trier of fact

25
26
27                                          12
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 13 of 19




 1           3. His reasonable attorney’s fees and expert fees incurred herein,

 2   pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
 3
     54.2.
 4
 5           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)

 6           Count Six : 42 U.S.C 1981 – Failure to Promote in an Employment
 7
     Contract Based on Race March 12, 2020
 8
 9   Compensatory and general damages in an amount to be determined by the
10   trier-of-fact
11
             2. Punitive damages in an amount to be determined by the trier of fact
12
13           3. His reasonable attorney’s fees and expert fees incurred herein,
14
     pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
15
     54.2.
16
17           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)
18
             Count Seven: 42 U.S.C 1981 – Failure to Promote in an Employment
19
     Contract Based on Race March 12, 2020
20
21   Compensatory and general damages in an amount to be determined by the
22
     trier-of-fact
23
24
             2. Punitive damages in an amount to be determined by the trier of fact

25
26
27                                          13
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 14 of 19




 1           3. His reasonable attorney’s fees and expert fees incurred herein,

 2   pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
 3
     54.2.
 4
 5           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)

 6           Count Eight: 42 U.S.C 1981 – Failure to Promote in an Employment
 7
     Contract May 12, 2020
 8
 9   Compensatory and general damages in an amount to be determined by the
10   trier-of-fact
11
             2. Punitive damages in an amount to be determined by the trier of fact
12
13           3. His reasonable attorney’s fees and expert fees incurred herein,
14
     pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
15
     54.2.
16
17           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)
18
             Count Nine: 42 U.S.C 1981 – Constructive Discharge Based on Race
19
     August 7, 2020.
20
21   Compensatory and general damages in an amount to be determined by the
22
     trier-of-fact
23
24
             2. Punitive damages in an amount to be determined by the trier of fact

25
26
27                                          14
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 15 of 19




 1           3. His reasonable attorney’s fees and expert fees incurred herein,

 2   pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
 3
     54.2.
 4
 5           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)

 6           Count Ten: 42 U.S.C 1981 – Retaliation for Having Protested Race
 7
     Discrimination
 8
 9   Compensatory and general damages in an amount to be determined by the
10   trier-of-fact
11
             2. Punitive damages in an amount to be determined by the trier of fact
12
13           3. His reasonable attorney’s fees and expert fees incurred herein,
14
     pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
15
     54.2.
16
17           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)
18
             Count Eleven: Title VII Failure to Promote January 29, 2020.
19
     Compensatory and general damages in an amount to be determined by the
20
21   trier-of-fact
22
             2. Punitive damages in an amount to be determined by the trier of fact
23
24
             3. His reasonable attorney’s fees and expert fees incurred herein,

25   pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
26
     54.2.
27                                          15
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 16 of 19




 1           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)

 2           Count Twelve: Title VII Failure to Promote January 31, 2020
 3
     Compensatory and general damages in an amount to be determined by the
 4
 5   trier-of-fact

 6           2. Punitive damages in an amount to be determined by the trier of fact
 7
             3. His reasonable attorney’s fees and expert fees incurred herein,
 8
 9   pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
10   54.2.
11
             4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)
12
13           Count Thirteen: Title VII Failure to Promote March 2020 Santa Clara
14
     Compensatory and general damages in an amount to be determined by the
15
     trier-of-fact
16
17           2. Punitive damages in an amount to be determined by the trier of fact
18
             3. His reasonable attorney’s fees and expert fees incurred herein,
19
     pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
20
21   54.2.
22
             4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)
23
24
             Count Fourteen: Title VII Failure to Promote March 12, 2020 Santa

25   Clara
26
27                                          16
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 17 of 19




 1   Compensatory and general damages in an amount to be determined by the

 2   trier-of-fact
 3
             2. Punitive damages in an amount to be determined by the trier of fact
 4
 5           3. His reasonable attorney’s fees and expert fees incurred herein,

 6   pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
 7
     54.2.
 8
 9           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)
10           Count Fifteen: Title VII – Failure to Promote March 12, 2020
11
     Compensatory and general damages in an amount to be determined by the
12
13   trier-of-fact
14
             2. Punitive damages in an amount to be determined by the trier of fact
15
             3. His reasonable attorney’s fees and expert fees incurred herein,
16
17   pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
18
     54.2.
19
             4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)
20
21           Count Sixteen: Title VII Failure to Promote May 12, 2020
22
     Compensatory and general damages in an amount to be determined by the
23
24
     trier-of-fact

25           2. Punitive damages in an amount to be determined by the trier of fact
26
27                                          17
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 18 of 19




 1           3. His reasonable attorney’s fees and expert fees incurred herein,

 2   pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
 3
     54.2.
 4
 5           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)

 6           Count Seventeen: Title VII Constructive Discharge on August 7,
 7
     2020
 8
 9   Compensatory and general damages in an amount to be determined by the
10   trier-of-fact
11
             2. Punitive damages in an amount to be determined by the trier of fact
12
13           3. His reasonable attorney’s fees and expert fees incurred herein,
14
     pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
15
     54.2.
16
17           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)
18
             Count Eighteen: Title VII Retaliation for Having Protesed Race
19
     Discrimination
20
21   Compensatory and general damages in an amount to be determined by the
22
     trier-of-fact
23
24
             2. Punitive damages in an amount to be determined by the trier of fact

25
26
27                                          18
28
      Case 4:21-cv-00223-DTF Document 1 Filed 05/25/21 Page 19 of 19




 1           3. His reasonable attorney’s fees and expert fees incurred herein,

 2   pursuant to 42 U.S.C. 1988 (b) (c), FRCP Rule 54(d) (2), and LRCiv Rule
 3
     54.2.
 4
 5           4. His taxable costs incurred herein, pursuant to FRCP Rule 54(d)

 6               Respectfully submitted this May 25, 2021.
 7
 8
                                                /s/ Elizabeth D. Tate
 9                                              _________________
10                                              Elizabeth D. Tate
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                         19
28
